Citation Nr: 1442807	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1970.

The instant matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2012 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 


FINDING OF FACT

Hypertension did not have its onset in service and is not otherwise related to active duty or to a service-connected disability; hypertension did not manifest to a compensable degree within one year of discharge from service.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred or aggravated by active military service, and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the RO received the Veteran's claim of service connection for hypertension in January 2010.  In a letter dated in February 2010, the Veteran was notified of the evidence required to substantiate his claim.  That letter advised the Veteran of the information already in the possession of VA and any evidence VA would obtain on his behalf, as well as all evidence that the Veteran was responsible for providing to the VA, including any records not in the possession of a Federal agency.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim.  Further, neither the Veteran nor his representative raised an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained. The evidence includes his service treatment records (STRs), VA and private treatment records, VA examination reports, and lay statement in support of his claim.  The Veteran has not identified any outstanding evidence and the Board is aware of none. 

Further, a medical opinion was obtained in connection with the Veteran's claim for service connection for hypertension.  A review of the report reveals that the VA clinician reviewed the evidence of record before expressing an opinion regarding the likelihood that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  The Board is satisfied that the information contained in the VA examination reports and treatment records, along with the Veteran's lay testimony and private treatment records, is sufficient for the Board to evaluate the service connection claim decided herein.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).  In order to prevail on a claim for aggravation of a non-service-connected disability by a service-connected disability, the burden is placed on the claimant to establish a pre-aggravation baseline level of disability.  38 C.F.R. § 3.310.

In the present case, the record shows that the Veteran has a current diagnosis of hypertension and was awarded service connection for PTSD in May 2009, effective from February 26, 2009.  The Board notes that while the Veteran asserts that he was "pre-hypertensive" upon discharge from military service in 1970, he does not claim that his hypertension is directly related to his military service.  Specifically, the Veteran alleges that his hypertension is secondary to his service-connected PTSD. 

Upon review of the evidence of record, the Board finds that service connection for hypertension on either a direct basis or a presumptive chronic disease basis is not warranted.  The Veteran's STRs are silent for an indication of high blood pressure. The report of his January 1970 separation examination shows that his blood pressure was 138/84, and when preparing a Report of Medical History in conjunction with the separation examination, the Veteran denied having high or low blood pressure.  The first indication of hypertension contained in his post-service medical records is in a February 2005 VA audiology examination report, which notes a history of hypertension but does not state for how long the Veteran had been treated.  A letter from Dr. A.W., dated April 12, 2012, states that he had been the Veteran's private physician for at least 25 years and that the Veteran had suffered from hypertension "at least since that time."  An additional letter from Dr. A.W. submitted in April 2009 indicates that the Veteran had been a private patient of his for "many years" and had difficulty controlling hypertension, although it does not give a date of diagnosis.  A review of the medical and lay evidence of record fails to reveal any indication that the Veteran suffered from hypertension prior to becoming a patient of Dr. A.W. 

Overall, the Board finds that the evidence of record does not support a finding that hypertension began during the Veteran's period of military service.  There is no evidence of hypertension in service or evidence of a continuity of symptoms following release from service.  (In this regard, the Board notes that although the Veteran's blood pressure was noted to be 138/84 during his separation examination, for VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).)  Additionally, no medical provider has linked the Veteran's hypertension directly to military service.  In short, there is no basis upon which to conclude that the Veteran's hypertension began during service.  There is also no evidence to suggest that the Veteran's hypertension manifested itself to a compensable degree within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309. 

Turning to the question of whether the Veteran's service-connected PTSD may have caused or aggravated the Veteran's hypertension, the relevant evidence of record shows that in a June 2009 opinion, the Veteran's treating social worker stated that the Veteran's hypertension was more likely than not secondary to his PTSD.  At the outset, the Board notes that the clinician's statement is of limited probative value in light of the fact that the clinician provides no rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (stating that in order for a medical opinion to be adequate, it "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Likewise, while the April 2012 letter from Dr. A.W. states that the Veteran suffers from conditions relative to PTSD to include anxiety, insomnia, panic attacks and hypervigilance, all of which can produce a negative effect on blood pressure, Dr. A.W. goes on to state that it cannot be determined to what degree these conditions may have affected Veteran's hypertension.  Thus, Dr. A.W. has not concluded that the Veterans hypertension is definitely due to his PTSD; nor has he opined that the Veteran's PTSD has caused a worsening of the Veteran's hypertension to a determinable degree.  

As previously noted, the Agency of Original Jurisdiction (AOJ) also obtained a medical opinion in May 2011 with regard to the etiology of the Veteran's hypertension.  The VA clinician reviewed the claims folder, to include the medical records provided by the Veteran's private physician.  That opinion report notes blood pressure readings, as recorded by Dr. A.W., of 142/88 in January 2009; 128/80 in April 2009 (on this date, the private physician reported "HTN - good control"); 153/93 in July 2009; 120/80 in August 2009; 119/70 in October 2009; 148/98 in January 2010; and 126/78 in March 2010.  It was noted that the Veteran had been prescribed Lisinopril to manage his hypertension.  Regarding the contention that the Veteran's hypertension is secondary to his PTSD, the reviewing clinician notes that there is no conclusive documentation in peer reviewed medical literature alleging that PTSD causes hypertension.  The reviewing clinician states, based on the Veteran's medical records, that his hypertension is more likely essential hypertension due to the Veteran's age, gender, and history of alcohol use.  

The Veteran thereafter also submitted additional private medical records that include blood pressure readings and opinions on the maintenance of his hypertension following the May 2011 examination.  These records from Dr. A.W. dated between August 2010 and November 2011 provide a systolic range of 78-140 and diastolic range of 50-90 and consistently describe the Veteran's blood pressure as "under good control" and "excellent."  An additional letter from Dr. J.M. dated October 15, 2012, notes that the Veteran's blood pressure has come under better control with "weight loss of 20 pounds or so."

Upon review of the evidence of record, the Board finds no basis upon which to award service connection for hypertension as secondary to PTSD.  As to whether the Veteran's service-connected PTSD caused or made chronically worse the Veteran's hypertension, the Board finds especially probative the May 2011 VA clinician's opinion of record.  Further, upon review of the evidence, no other medical opinion suggests that the Veteran's hypertension has been directly caused by his PTSD. 

With regard to whether the Veteran's PTSD has aggravated the Veteran's hypertension, the VA clinician found no aggravation and pointed out that Dr. A.W.'s opinion that the Veteran's hypertension was more difficult to control because of PTSD had not been substantiated by the documented blood pressure readings from Dr. A.W.'s office.  In addition, the medical records submitted after May 2011 do not suggest a worsening of the Veteran's hypertension, as evidenced by blood pressure readings similar to those noted in records dated prior to August 2010.  Again, with regard to the Veteran's treating social worker's statement that the Veteran's hypertension was more than likely aggravated by his PTSD, that opinion is not adequate as there is no supporting medical rationale given. See Stefl, supra.

The Board also points out that the Veteran has failed to establish a pre-aggravation baseline level of disability as required by 38 C.F.R. § 3.310.  While the Veteran's private physician opines that PTSD has made the Veteran's hypertension more difficult to control, the physician admits that it cannot be established to what degree the hypertension was affected.  In light of the evidentiary record in this case, the Board finds that there is simply insufficient evidence upon which to establish that the Veteran's hypertension has been chronically worsened by his PTSD such that an award of service connection on a secondary basis due to aggravation can be made.  

While the Veteran believes that his hypertension has been caused or aggravated by his PTSD, the Board notes that etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007).  Here, the Veteran, as a lay person, without medical training and expertise, is not competent to make such a conclusion.  Further, while the Veteran has submitted in support of his claim several decisions by the Board in which a claimant was granted service connection for hypertension secondary to PTSD, the Board points out that its decisions are made on a review of the particular evidence of each case, and they have no precedential value.  

For the foregoing reasons, the Board finds that the claim of service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for hypertension is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


